DETAILED ACTION
This Office Action is in response to RCE filed July 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
On line 8, “MOSFET” should be replaced with “metal oxide semiconductor field effect transistor (MOSFET)” as meanings of acronyms can change over time.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kachi et al. (US 7,211,839) in view of Saito et al. (US 7,304,331)
Regarding claim 1, Kachi et al. disclose a nitride semiconductor device (Fig. 1) comprising: a substrate (20) having a first main surface (top surface) and a second main (bottom surface) surface located on an opposite side of the first main surface; a gallium nitride-based semiconductor layer (composite layer of 22(, 32) and 42) provided on a side of the first main surface of the substrate, the gallium nitride-based semiconductor layer includes a first conductivity type (n-type) first gallium nitride layer (22) and a second conductivity type (p-type) second gallium nitride layer (42) provided on the first gallium nitride layer; and a transistor having a channel region (upper region of 22 between layers 26 and 42) in the gallium nitride-based semiconductor layer, wherein the transistor includes an intermediate layer (30) (col. 6, lines 60-61) arranged on the gallium nitride-based semiconductor layer (composite layer of 22(, 32) and 42): a gate electrode (34) provided on the intermediate layer; a first conductivity type source region (40) provided in the second gallium nitride layer (42) of the gallium-nitride based semiconductor layer; and a source electrode (38) provided on the gallium nitride-based semiconductor layer (composite layer of 22(, 32) and 42) and being in contact with the source region, and the intermediate layer (30) is arranged at a position opposite to the gate electrode (with respect to the gate insulating film when the gate insulating film is formed above the intermediate layer as discussed below) and the source electrode is in direct contact with the source region.
Kachi et al. differ from the claimed invention by not showing that the substrate is a gallium nitride-based semiconductor substrate, wherein the transistor is a MOSFET transistor, a gate insulating film is provided above the gallium nitride-based semiconductor layer, the intermediate layer is arranged between the gallium nitride-based semiconductor layer and the gate insulating film, and the intermediate layer has a band gap smaller than a band gap of the gate insulating film, and has a band offset with the gallium nitride-based semiconductor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that the substrate can be a gallium nitride-based semiconductor substrate, because (a) a gallium nitride-based semiconductor substrate has been commonly employed in forming a GaN-based semiconductor device due to the lattice matching characteristics with GaN-based semiconductor materials, reducing the unwanted and undesirable defects in the GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further regarding claim 1, Kachi et al. differ from the claimed invention by not showing that the transistor is a MOSFET transistor, a gate insulating film is provided above the gallium nitride-based semiconductor layer, the intermediate layer is arranged between the gallium nitride-based semiconductor layer and the gate insulating film, and the intermediate layer has a band gap smaller than thea band gap of the gate insulating film, and has a band offset with the gallium nitride-based semiconductor layer.
Saito et al. disclose a nitride semiconductor device (Fig. 1), wherein a gate insulating film (4) is provided above a gallium nitride-based semiconductor layer (1), an intermediate layer (3) is arranged between the gallium nitride-based semiconductor layer and the gate insulating film, and the intermediate layer inherently has a band gap (band gap of AlN) smaller than a band gap of the gate insulating film (band gap of Al2O3), because these are the material compositions of the intermediate layer and the gate insulating film disclosed by Applicants, and inherently has a band offset with the gallium nitride-based semiconductor layer, because Applicants’ gallium nitride-based semiconductor layer is formed of GaN as disclosed by Saito et al.
Since both Kachi et al. and Saito et al. teach a nitride semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nitride semiconductor device disclosed by Kachi et al. can comprise a gate insulating film above the AlN intermediate layer of Kachi et al. as disclosed by Saito et al., because (a) the gate insulating film formed of Al2O3 would improve dielectric characteristics of the overall gate insulating film, reducing the tunneling into and out of the channel region and into and out of the gate electrode, and optimize the capacitance of the overall gate insulating film, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, the combined nitride semiconductor device disclosed by Kachi et al. in view of Saito et al. would comprise a MOSFET transistor, because (a) a MOSFET is short for a metal oxide semiconductor field effect transistor, (b) the combined nitride semiconductor device disclosed by Kachi et al. in view of Saito et al. comprises the aluminum oxide film 4 as the gate insulating film, which would correspond to “O” in MOSFET, and (c) Applicants’ MOSFET can also comprise an aluminum oxide as the gate insulating film as recited in claim 6.
Regarding claim 2, Kachi et al. in view of Saito et al. further disclose that, when an electrical capacitance of the intermediate layer (AlN layer) is C2 and the band offset between the intermediate layer and the gallium nitride-based semiconductor layer (GaN layer) is ΔE2, a relation of 1.6 x 10°/C2[F/cm2] < ΔE2[V] is satisfied, which is inherent because Kachi et al. in view of Saito et al. disclose the material compositions of the gallium nitride-based semiconductor layer of GaN and the intermediate layer of AlN disclosed by Applicants.
Regarding claim 3, Kachi et al. further disclose for the nitride semiconductor device according to claim 1 that the first conductivity type is a N type.
Kachi et al. in view of Saito et al. differ from the claimed invention by not showing that a threshold voltage of the MOSFET transistor is 3.0 V or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a threshold voltage of the MOSFET transistor can be in the claimed range, because (a) a threshold voltage of a field effect transistor is one of the most important device parameters, and thus should be controlled and optimized to clearly distinguish between on-state device characteristics and off-state device characteristics, and (b) the claim is prima facie obvious without showing that the claimed range of the threshold voltage achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 4, Kachi et al. further disclose for the nitride semiconductor device according to claim 1 that the gallium nitride-based semiconductor layer (composite layer of 22 and 42) is composed of gallium nitride.
Regarding claim 6, Saito et al. further disclose for the nitride semiconductor device according to claim 1 that the gate insulating film (4) is composed includes silicon oxide or aluminum oxide.
Regarding claims 7-9, Kachi et al. further disclose for the nitride semiconductor device according to claim 1 that the intermediate layer (30) is an aluminum nitride-based semiconductor layer (claim 7), the intermediate layer (30) forms a heterojunction with the gallium nitride-based semiconductor layer (composite layer of 22, 32 and 42) (claim 8), and the MOSFET transistor further includes a first conductivity type drain region (26) provided in the gallium nitride-based semiconductor layer (composite layer of 22 and 42), and a drain electrode (28) provided on the gallium nitride-based semiconductor layer and being in contact with the drain region, and the intermediate layer (30) is separated from a drain contact region (arbitrary topmost region of 26) in which the drain electrode is in contact with the drain region, because the intermediate layer 30 is formed above the drain region 26 and to the left of the drain region 26 (claim 9).
Regarding claims 11 and 12, Kachi et al. in view of Saito et al. differ from the claimed invention by not showing that a thickness of the intermediate layer is 0.25 nm or more and 7 nm or less (claim 11), and a thickness of the intermediate layer is 0.25 nm or more and 2 nm or less (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the intermediate layer can be within the claimed ranges, because (a) the thickness of the intermediate layer 30 disclosed by Kachi et al. can be reduced when the gate insulating film is formed as disclosed by Saito et al., (b) the thickness of the intermediate layer would shrink over time as the overall device size shrinks, and (c) the thickness of the intermediate layer should be controlled to optimize the insulating characteristics of the combined layer of the AlN layer and the Al2O3 layer in Kachi et al. in view of Saito et al., to optimize the dielectric constant, and to optimize the capacitance of the overall gate dielectric layer.

Response to Arguments
Applicants' arguments filed March 16, 2022 have been fully considered but they are not persuasive.
It is not clear what Applicants argue about in the REMARKS filed June 27, 2022.
If Applicants’ arguments were about attacking the teachings of the individual references of Kachi et al. and Saito et al. that they do not each teach the claimed MOSFET transistor, the Examiner notes that, in response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  When the aluminum oxide film 4 in Fig. 1 of Saito et al. is added to the semiconductor device disclosed by Kachi et al., the combined semiconductor device comprises a MOSFET transistor, because the aluminum oxide film would correspond to “O” in the MOSFET.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (US 9,818,855)
Kajiwara et al. (US 11,018,248)
Shimizu et al. (US 10,079,285)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 2, 2022